Citation Nr: 0218694	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  01 10 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) benefits.  

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

This appeal arises from a December 2000 determination of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Philippines which denied the appellant 
basic entitlement to VA benefits.  



FINDINGS OF FACT

According to the U.S. Army Reserve Personnel Center, the 
appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not have recognized service that meets 
the requirements for basic eligibility for VA benefits.  
38 U.S.C.A. §§ 101(2), 107, 1110 (West 1991); 38 C.F.R. §§ 
3.1, 3.4, 3.40, 3.203 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the 
VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

After reviewing the claims file, the Board finds that 
there has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as 
it stands is complete and adequate for appellate review.  
Further, the veteran has been adequately notified of the 
applicable laws and regulations regarding the criteria 
under VA benefits may be granted.  The Board concludes 
that the discussions in the RO's decision, the statement 
of the case, and letters have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  That is, 
the appellant was kept apprised of what he must show to 
prevail in his claim, and generally informed as to what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

It does not appear that the RO referred to the VCAA when 
it adjudicated the case below.  However, the RO considered 
all of the relevant evidence of record and all of the 
applicable law and regulations when it adjudicated the 
claim and the Board will do the same.  As noted above, 
there is no indication of any outstanding evidence.  The 
relevant facts are not in dispute, and it is the law which 
determines the outcome of this case.  The appellant is not 
entitled to basic eligibility for VA benefits because he 
does not have recognized service; as a matter of law, the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Board further notes that VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any 
assistance VA would provide to the claimant would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or 
other lack of legal eligibility.  66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R § 3.159(d)).  As such, there has been no prejudice 
to the appellant that would warrant a remand, and the 
appellant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).
Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status 
as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  
All enlistments and re-enlistments of Philippines Scouts 
in the Regular Army between October 6, 1945 and June 20, 
1947, inclusive, were made under the provisions of Pub. L. 
190 as it constituted the sole authority for such 
enlistments during that period.  38 C.F.R. § 3.40 (2002).  
Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

For purposes of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions: (1) the 
evidence is a document issued by the service department; 
(2) the document contains needed information as to length, 
time, and character of service; and (3) in the opinion of 
the VA, the document is genuine, and the information 
contained therein accurate.  38 C.F.R. § 3.203(a).

Factual Background.  The appellant filed a claim for VA 
benefits in December 2000.  In support of his claim he 
submitted a certificate from the Philippine Army.  

The RO informed the appellant in December 2000 that his 
claim for VA benefits was denied as his name did not 
appear on the roster of recognized guerrillas in the 
records at the RO.  The appellant submitted his notice of 
disagreement in January 2001.  The RO issued a statement 
of the case to the appellant in February 2001.  

In March 2001 the RO requested verification of service 
from the National Personnel Records Center (NPRC).  They 
responded in May 2001 that the subject (appellant) did not 
have service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service 
of the United States Armed Forces.  
The RO issued a supplemental statement of the case to the 
appellant in June 2001.  He submitted his substantive 
appeal in December 2001.  He asserted his service number 
was 439240 and he had been assigned to B Company 31st 
Infantry Regiment.  The RO sent a second request to NPRC 
for verification of the appellant's service, which 
included the additional information the appellant 
supplied.  In May 2002 NPRC responded with attachment of 
the original request stating there was no verified 
service.  A supplemental statement of the case was issued 
to the appellant in June 2002.  It explained the actions 
the RO had taken to attempt to verify the appellant's 
claimed service.  

Analysis.  In order to qualify for VA benefits, a claimant 
must demonstrate that he has basic eligibility for the 
benefits claimed.  A person seeking to establish veteran 
status must do so by a preponderance of the evidence, and 
the benefit-of-the-doubt doctrine is not applicable to 
that determination of status.  Struck v. Brown, 9 Vet. 
App. 145, 152 (1996).  

The service department has made a determination that the 
appellant does not have any recognized service.  The 
United States Court of Veterans Appeals has held that a 
service department determination as to an individual's 
service shall be binding on the VA, unless a reasonable 
basis exists for questioning it.  Manibog v. Brown, 8 Vet. 
App. 465, 468 (1996); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

The appellant's eligibility for VA benefits is contingent 
on certification of service by the service department, and 
the RO informed him of that requirement in the statement 
of the case.  When the appellant provided new identifying 
information, a service number, the RO requested an 
additional search by the service department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994).  Thereafter, the service 
department confirmed that the appellant does not have any 
recognized service. 

As the law and not the evidence is dispositive in this 
case, the appeal is denied due to absence of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996); Sabonis, supra.  

ORDER

Inasmuch as the appellant does not meet the basic 
eligibility requirements for VA benefits, the appeal is 
denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

